Citation Nr: 1732545	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-32 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of that proceeding is associated with the record. 

In August 2016, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service treatment records show that he was hospitalized for infectious mononucleosis from June 5, 1967, to June 12, 1967, at the 75th U.S. Air Force Hospital, Bergstrom Air Force Base, Texas.  However, the Board notes that the records currently associated with the claims file from that facility are limited to a clinical cover sheet and a June 5, 1967, physical examination report.  Therefore, the AOJ should attempt to obtain any additional inpatient or clinical records that may be available.    

Moreover, the Board finds that a remand is necessary to obtain an additional VA medical opinion.  In a September 2016 VA medical opinion, the examiner opined that it was less likely as not that the Veteran's multiple sclerosis manifested during active service, manifested within seven years of active service, or was otherwise causally or etiologically related to his military service.  In so finding, the examiner stated that there was no documentation to show that the Veteran had any manifestations of infectious mononucleosis during service.  She acknowledged that the Veteran's service treatment records showed that he was hospitalized for acute tonsillitis associated with cervical adenopathy and a suspected diagnosis of infectious mononucleosis.  However, she indicated that a June 2, 1967, throat culture showed that the tonsillitis was caused by rare hemolytic streptococci.  

As noted above, the clinical records currently associated with the claims file from the Veteran's in-service hospitalization appear incomplete.  Nevertheless, the examiner did not address the June 1967 clinical record cover sheet that listed a diagnosis of infectious mononucleosis.  In addition, the Board notes that the June 2, 1967, throat culture cited by the examiner pre-dated the Veteran's in-service hospitalization on June 5, 1967.  As such, it is unclear whether the Veteran was subsequently diagnosed with mononucleosis.  

For these reasons, the Board finds that an additional VA medical opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for multiple sclerosis.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Bay Pines VA Healthcare System (HCS), Tampa VAMC, and Gainesville VAMC.  

2.  The AOJ should contact the appropriate facilities to request any inpatient or clinical records from the 75th United States Air Force Base Hospital, Bergstrom Air Force Base, Texas, dated from June 5, 1967, to June 12, 1967, that pertain to treatment for a tonsillitis and/or mononucleosis.

3.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's multiple sclerosis.  If possible, the opinion should be obtained by a neurologist.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The Veteran has contended that his multiple sclerosis first manifested during service when he began experiencing burning pain in his right leg.  Alternatively, he has contended that his multiple sclerosis was caused by the Epstein-Barr virus.    

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's multiple sclerosis manifested during active service, manifested within seven years of active service, or is otherwise causally or etiologically related to his active service.  In so doing, he or she should specifically address the Veteran's contentions that his current multiple sclerosis is related to the burning pain in his right leg during service, as well as the Epstein-Barr virus.  

In providing this opinion, the examiner should discuss the prior medical opinions of record, including the July 2010 VA medical opinion, the January 2011 medical opinion from Dr. P.H. (initials used to protect privacy), and the February 2016 medical opinion from Dr. D.B.  The examiner should also discuss the article submitted by the Veteran, which indicates a possible relationship between the Epstein-Barr virus and multiple sclerosis. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




